Citation Nr: 0733673	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment of the veteran's VA nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active duty service from July 1972 to 
November 1972.  The appellant is seeking apportionment of the 
veteran's pension benefits as his spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim for apportionment of the 
veteran's pension benefits.  In May 2007, the appellant and 
her son appeared at a hearing before the undersigned Acting 
Veterans Law Judge at the RO.  (An April 2007 report of 
contact notes that the veteran was informed of the hearing 
but declined to appear.)  A transcript of this hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Historically, the veteran was awarded nonservice-connected 
pension benefits, effective September 1999, as a single 
veteran with no dependents.

In February 2003, the appellant requested an apportionment of 
the veteran's pension benefits as his spouse.  In support of 
her claim, she submitted a copy of a marriage certificate 
showing her marriage to the veteran in June 1999.  She 
reported that she is still married to the veteran, but that 
they are currently separated.

In a February 2001 Improved Pension Eligibility Verification 
Report, the veteran reported that he was not married.  
Records from the Social Security Administration indicate that 
the appellant is receiving Supplemental Security Income based 
on a spouse who died in 1985.  A July 2003 report of contact 
notes that the veteran reported that he and the appellant 
were divorced.  The record does not contain a divorce decree.

While the RO has found that the appellant is no longer the 
spouse of the veteran in this case, see June 2004 Statement 
of the Case, the basis for this finding is unclear.  The 
Board believes clarification and further development is 
necessary prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain documentation or 
some alternative credible evidence showing 
that the marriage of the appellant and the 
veteran has been terminated, as well as 
the date of such termination.  In view of 
the fact that the veteran is legally 
blind, the RO is encouraged to verify the 
termination of the marriage and the date 
of such termination by obtaining a copy of 
any divorce decree that may have been 
issued.

2.  Thereafter, the RO should state for 
the record the basis(es) for any finding 
that the veteran and the appellant are no 
longer married.  If their divorce is not 
verified, the RO should undertake any 
further development deemed warranted by 
the record, to include obtaining up-to-
date financial information from both the 
appellant and the veteran.

3.  Then the RO should readjudicate the 
appellant's apportionment claim in light 
of all pertinent evidence and legal 
authority, to include 38 C.F.R. §§ 3.450 
and 3.451.  If the benefit sought remains 
denied, the appellant, the veteran and 
each of their representatives, if any, 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  If the decision 
is unfavorable to the veteran, the RO 
should ensure compliance with contested 
claims procedures.  Thereafter, the case 
should be returned to the Board for 
appellate review, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



